GARRETT, Judge,
dissenting.
I respectfully dissent for three reasons. First, I believe that the state failed to establish a prima facie case that appellant intended to shoot a deputy sheriff. The state merely stacked inference upon inference to support its theory of why the shooting occurred. Second, the state failed to present evidence from which the jury could have excluded every reasonable hypothesis except that of guilt. Thus, the trial judge should have granted the motion for a judgment of acquittal made by appellant at the close of the state’s case. Third, assuming, arguendo, that the state established a pri-ma facie case, I believe that the state failed to produce competent, substantial evidence to contradict appellant’s version of the events. The state also stacked inference *1029upon inference to support its theory of how the shooting occurred. Therefore, in any event, the trial judge should have granted the motion for a judgment of acquittal made by appellant at the close of all the evidence in the case.